Title: Edmund Bacon to Thomas Jefferson, 9 April 1819
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Sir,
             9th April 1819.
          
          I had an offer yesterday of 50 barls corn at 3$ about 9 miles distant and 90 days from the middle of may for payment. we may buy at 20/ nigher but not so neare as to get home more than one load a day. I think tharefore that we had as well take that 9 miles off as we can get one load a day. that with what we shall get from Higginbotham will Carry us on towards harvest. it seems that the mill gets hardly as much as will pay the miller for Keeping it. we are Obliged to send from here Corn every week for our bread
          I find that I shall need the 30$ that I was nameing when I let you have the 180$ a draught on Richmond will do as well as the money
          we owe Mr Ormond of Milton for 6 pounds powder at 3/9 pr pound and if it soots you can include that with the 30$ as I shall give the order to him for money here
          
            I am yours
            E Bacon
          
        